Citation Nr: 0013778	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-02 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis, 
currently rated as 50 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
bronchitis.

3.  Entitlement to an increased (compensable) rating for 
sinusitis for the period from October 1994 to October 1996, 
and for a rating in excess of 10 percent for sinusitis 
effective in October 1996.

4.  Entitlement to a total rating based on individual 
unemployability.




REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.  In October 1994 the veteran submitted claims for 
increased ratings for his psychiatric condition, bronchitis 
and sinusitis.  In a January 1995 rating action the 
Department of Veterans Affairs (VA) Regional Office, 
Louisville, Kentucky, confirmed and continued 50 percent, 0 
percent and 0 percent evaluations, respectively, for the 
psychiatric condition, bronchitis and sinusitis.  The veteran 
appeal from those decisions.  The case was initially before 
the Board of Veterans' Appeals (Board) in August 1997 when it 
was remanded for further action.  In a February 1999 rating 
action the regional office increased the evaluation for the 
veteran's sinusitis to 10 percent effective in October 1996.  
The regional office confirmed and continued the 50 percent 
and 0 percent evaluations, respectively, for the veteran's 
psychiatric condition and bronchitis.  The regional office 
also denied entitlement to a total rating based on individual 
unemployability.  The veteran appeal from that decision.  The 
case is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran's psychiatric condition is manifested by 
symptoms including anxiety, nervousness, mood changes and 
spells of anger.  He is guarded in his relationships with 
other people.

3.  The veteran's memory and concentration are intact.  His 
Global Assessment of Functioning score is 62.

4.  The evidence does not establish that the veteran's 
psychiatric condition has resulted in more than considerable 
social and industrial impairment or more than reduced 
reliability and productivity.

5.  The veteran's bronchitis is manifested by symptoms 
including a productive cough and shortness of breath.  There 
is beginning airway obstruction.  The bronchitis is 
moderately severe in nature.

6.  During the period from October 1994 to October 1996 the 
veteran's sinusitis was manifested by congestion and a 
productive cough.  The symptoms were only mild or occasional.

7.  As of October 1996 the veteran's sinusitis was manifested 
by slight erythema of the nasal mucosa without crusting or 
discharge.

8.  In evaluating this case, the amended ratings for 
psychiatric disorders, effective November 7, 1996 and the 
amended ratings for diseases of the nose and bronchi, 
effective October 7, 1996, are neither more nor less 
favorable to the veteran than the old criteria.

9.  The veteran completed 2 years of high school.  He has had 
employment in masonry.  He was last employed on a full-time 
basis in 1983.

10.  The evidence establishes that the veteran's service-
connected disabilities are of such nature and severity so as 
to prevent him from engaging in some type of substantially 
gainful employment.






CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 50 percent for 
the veteran's psychiatric disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 
9400 (1999).

2.  A compensable rating for sinusitis for the period from 
October 1994 to October 1996 is not warranted.  An evaluation 
in excess of 10 percent for sinusitis effective in October 
1996 is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Code 6512 (1999).

3.  A rating of 30 percent for bronchitis is warranted.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Code 6600.

4.  The veteran is unemployable solely as a result of 
service-connected disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5197(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.

The VA Schedule for Rating Disabilities was amended with 
regard to psychiatric disorders, effective from November 7, 
1996 and amended with regard to disabilities of the nose and 
bronchi effective from October 7, 1996.  Pursuant to Karnas 
v. Derwinski, 1 Vet.App. 308 (1991), the veteran will be 
afforded review under the old criteria, or the new criteria, 
effective from those dates, whichever is to the advantage of 
the veteran.  VA O.G.C. Prec. Op. 3-2000 (April 10, 2000).  
In this regard, in evaluating this case, the amended criteria 
for the disabilities in question are neither more nor less 
favorable to the veteran than the old criteria.  Therefore, 
the Board will review the case under both the old criteria 
from the date of the claims for increased ratings, and under 
the new criteria from November 7, 1996, in the case of the 
psychiatric disorder and from October 7, 1996 in the case of 
the bronchitis and sinusitis.

I.

The claim for an Increased Rating for Anxiety Neurosis,
Currently Rated as 50 Percent Disabling.

The veteran's service medical records reflect that he was 
observed and treated on several occasions for complaints 
including anxiety and nervousness.

The veteran's initial claim for VA disability benefits was 
submitted in April 1970.  He referred to conditions including 
a psychiatric disorder.

By rating action dated in July 1970, service connection was 
established for anxiety neurosis, rated 10 percent disabling.

The veteran was afforded a VA psychiatric examination in May 
1975.  He complained of nervousness and difficulty sleeping.  
His stream of thought and talk was adequate and his mood and 
affect were appropriate.  His sensorium and grasping 
capacities were within normal limits.  His attention and 
comprehension were well preserved.  His behavior was within 
normal limits and his insight and judgment were well 
preserved.  Anxiety neurosis was diagnosed by history only.

In a December 1980 report, Donald Chatham, M.D., indicated 
that the veteran had been under his care for treatment of 
anxiety since October 1972.

The veteran was afforded a VA psychiatric examination in 
February 1981.  He reported a nervous disorder with 
depression and anxiety.  He drank socially but admitted there 
were times when he drank heavily.  He stated that he drank 
heavily to overcome his anxiety.  He was in good contact with 
reality and did not present any acute psychiatric distress.  
His emotional reaction and mood tendencies were within normal 
limits. His insight and judgment were well preserved.  The 
diagnosis was anxiety reaction.

The veteran was hospitalized by the VA in January 1983 for a 
psychiatric problem.  His problem stemmed from the fact that 
he was unemployed and had to depend on his mother for food 
and shelter.  He had functioned satisfactorily for 7 years as 
a bricklayer but his employer was currently no longer 
building houses and as a result the veteran was out of work 
with no income.  It was indicated that he was quite paranoid 
and overwhelmed by free-floating anxiety.

In March 1987 Ronald E. Waldridge, M.D., indicated that the 
veteran continued to be plagued with chronic anxiety.  His 
personality disorder caused him to be disruptive with his 
employers, family and friends.  It was stated that his 
overall situation appeared to be deteriorating.  He was 
unable to hold a steady job because he was so tense, anxious 
and agitated.  Dr. Waldridge stated that at the current time 
he considered the veteran to be disabled for employment 
simply because of his severe anxiety disorder.

The veteran was again hospitalized by VA in February 1987 for 
a generalized anxiety disorder and paranoid personality 
traits.

The veteran was afforded a VA psychiatric examination in July 
1987.  He reported that he had much stress and coughing that 
made him feel anxious.  It was indicated that he had worked 
as a bricklayer for 15 years which was a seasonal job.  On 
mental status examination the veteran was well oriented as to 
all three spheres.  His memory seemed good for recent and 
remote events.  His mood was mild to moderately depressed.  
His affect seemed to be appropriate.  He admitted to suicidal 
thoughts but no attempts.  He stated that he had always been 
afraid of other people and had some paranoid delusions.  The 
diagnoses included generalized anxiety disorder. 

In an August 1987 rating action the evaluation for the 
veteran's psychiatric condition was increased from 10 percent 
to 30 percent.  He appealed for a higher evaluation for the 
psychiatric condition. 

The veteran was hospitalized by the VA in December 1987 for 
major depression.  Diagnoses of history of anxiety disorder 
and history of alcohol abuse were also made.  He was also 
hospitalized by the VA in March 1988 for dysthymic disorder 
and paranoid personality disorder.

The veteran was afforded a VA psychiatric examination in 
November 1988.  He reported having panic attacks.  They 
occurred between once a week to once a month and lasted from 
10 minutes to an hour.  Because of them he had lost his job 
and his wife and was unable to make a living.  He had also 
lost many relationships that were once close to him.  He had 
worked as a bricklayer for several years but was not working 
at the current time because of his problems.  He could not 
deal with other people.  On mental status examination he was 
oriented in all three spheres and his memory was intact.  His 
insight and judgment were fair.  His appearance was anxious 
and his affect was blunt.  He stated he had occasional crying 
spells and was very tense.  The impressions were panic 
disorder with agoraphobia, dysthymia and alcohol dependence 
by history.

The veteran was again hospitalized by the VA in February 
1989.  According to his mother he had had increased emotional 
outbursts, destructive behavior, increased depression and 
suicidal ideation.  He also had a history of alcohol abuse 
for 5 years; however, he denied any alcohol consumption for 
the previous 5 months.  While hospitalized he was given 
detoxification therapy.  The final diagnoses included major 
depression with anxiety and panic attack.

The veteran was hospitalized in February 1990 when the 
diagnoses included dysthymic disorder and history of alcohol 
abuse.

The veteran was afforded a VA psychiatric examination in 
September 1990.  He reported that he had a long history of 
nervous problems and it appeared that they were getting 
worse.  He had a long history of low self-esteem and feelings 
of insecurity.  He stated that he became extremely anxious 
when he had a doctor appointment, was around crowds or was 
enclosed in areas.  He also reported depression and 
hyperactive behavior.  He reported periods of racing thoughts 
and aggressive ruminations.  He had worked as a bricklayer 
for about 15 years and on occasion attempted to make ends 
meet by painting houses.  He enjoyed fishing but had few 
other hobbies.  He was oriented in all three spheres and his 
memory was intact with immediate, recent and remote events.  
His judgment and insight appeared good.  His affect was 
somewhat anxious and agitated.  The diagnoses included 
bipolar disorder, alcohol dependence in remission and panic 
attacks with agoraphobia.

In a December 1990 rating action the 30 percent evaluation 
for the veteran's psychiatric condition was confirmed and 
continued.  He appealed from that decision.

In a March 1991 statement, the manager of a housing project 
indicated that she had taken the veteran's work application 
and approved it on the basis of need and qualification.  The 
veteran was unable to finish painting the second apartment 
because the tenant made him so nervous.  She stated that he 
was unable to work around others and seemed to be unable to 
be on a schedule of work.  She had seen him when he was very 
nervous and anxious and his blood pressure and heart rate 
were elevated.  To the best of her knowledge he was not able 
to support himself because of anxiety attacks.

In an April 1991 statement James A. Gibson, M.D. indicated 
that the veteran was obviously very anxious.  The veteran 
stated that he had a nervous problem, breathing problems and 
high blood pressure.  He stated that he last worked regularly 
6 or 7 years previously as a bricklayer.  He stated that he 
had stress, anxiety and panic attacks but he also had 
depression.  On mental status examination he was correctly 
oriented in all three spheres.  He stated that he 
occasionally thought of suicide but had made no serious plans 
or attempts.  The diagnoses included possible post-traumatic 
stress disorder, severe panic disorder and a possible 
underlying psychotic disorder.

In a September 1991 statement Dr. Waldridge indicated that he 
had been seeing the veteran since January 1974.  The veteran 
had been seen on numerous occasions since that time for 
chronic anxiety with associated depression.  At times it had 
been disabling to the point that he was unable to work or 
carry on any gainful employment.

The veteran was afforded a VA psychiatric examination in 
January 1992.  He stated that he maintained full-time 
employment from 1971 through 1984 as a bricklayer.  He had 
also worked as a painter on an intermittent basis from 1984 
through 1990.  He was currently unemployed secondary to 
recurrent shortness of breath.

The veteran was alert and oriented in all three spheres.  His 
memory was intact in all three spheres as well.  His mood was 
described as "decent" and his affect was euthymic and 
relaxed.  He gave a history of paranoia with regard to large 
crowds.  His judgment was deemed good and his insight was 
also good.  It was indicated that at the current time his 
psychiatric condition was fair.

In April 1993 the Board of Veterans' Appeals increased the 
evaluation for the veteran's psychiatric condition from 30 
percent to 50 percent.

In October 1993 a former employer of the veteran indicated 
that the veteran was unable to work or socialize in nearly 
every way.  She stated that they had attempted to assist him 
by letting him do some work for them, which he was unable to 
do.  He could not lift or hold onto anything because of his 
breathing problems, heart conditions and other conditions.  
He would completely lose his breath.

The veteran was afforded a VA psychiatric examination in May 
1994.  He had a history of alcohol abuse and dependence but 
stated that he had not drunk for the previous 4 years.  He 
was currently being treated by Dr. Waldridge, a family care 
doctor and receiving Xanax 25 milligrams 3 times a day for 
his anxiety symptoms and panic attacks.  He lived alone but 
had been married and divorced 4 times.  He married the same 
woman 3 times.  He stated that he had few activities and was 
fearful of going outside often.  He complained of medical 
problems including difficulty breathing and shortness of 
breath and stated that he was unable to do much of anything 
because of his physical problems.  He also reported anxiety 
spells and stated that he was scared to go out.  He tended to 
focus almost entirely on his physical problems and stated 
that he had terrible breathing problems and could not do 
anything. 

On examination the veteran displayed no anxiety, agitation, 
irritability, hostility or anger.  His affect showed no 
emotional lability, tearfulness or loss of control.  His 
thought processes showed some suspiciousness and guardedness 
with a mildly paranoid attitude.  He stated that he had 
problems not trusting people.  His memory was intact in all 
phases.  The diagnoses were panic disorder with agoraphobia, 
history of dysthymic reaction, alcohol abuse and dependence 
in remission and paranoid personality disorder.  The examiner 
commented that the symptomatology described by the veteran 
was no worse than had been described in prior 
hospitalizations and prior VA examinations.  He had had no 
hospitalizations for the previous 4 years,  It was the 
examiner's opinion that his symptomatology could be 
substantially reduced but the veteran had declined to go to 
the VA medical center for more aggressive medication 
management and had declined any kind of therapeutic 
involvement.

In October 1994 the veteran submitted a claim for an 
increased rating for his psychiatric condition.  

In an October 1994 statement, Dr. Waldridge indicated that 
the veteran had been a patient of his since April 1973 and 
was also followed by the VA Hospital in Louisville.  His 
principal disorders consisted of hypertension, chronic 
obstructive pulmonary disease and asthma, chronic sinusitis, 
degenerative arthritis, esophagitis, peptic ulcer disease and 
panic disorder with depression.  The veteran's depression was 
episodic.  He required treatment when depressed and had been 
on Paxil, 20 milligrams daily.  His panic attacks had been 
poorly controlled with Xanax.

The veteran was afforded a VA psychiatric examination in 
November 1994.  He complained of shortness of breath and 
generalized aches and pains that he said were due to 
arthritis.  He continued to focus entirely on his physical 
problems and stated that he was incapable of performing 
productive work because of his medical problems.

On examination his affect showed a normal, reasonable and 
appropriate range with no emotional lability, tearfulness or 
loss of control.  He described his problems as intermittent 
feelings of being "down" that he related to his inability to 
make a living.  He stated that he also on occasion, felt 
anxious.  He denied any suicidal thoughts or plans.  He 
continued to be somewhat suspicious and guarded and stated 
that he had difficulty relating to people.  The diagnoses 
were alcohol abuse and dependence in remission, history of 
dysthymic reaction, anxiety disorder, and paranoid 
personality disorder.  The examiner commented that he had 
evaluated the veteran 5 months previously and found nothing 
on the current evaluation that was any different from the 
prior evaluation.

The veteran was afforded another VA psychiatric examination 
in December 1997.  He stated that he did not have many 
activities.  He was able to visit with his family, go to the 
grocery store, go to church, drive a car and perform some 
routine business matters such as paying bills without 
assistance.  His subjective complaints included feeling 
withdrawn and scared some of the time.  He complained that he 
could not finish doing things.  The veteran maintained good 
attention and cooperation during the interview process.  He 
did not have any obscure, bizarre, irrelevant, illogical or 
unusual speech patterns.  He displayed no anger, 
irritability, hostility or other kinds of inappropriate 
behavior.  He displayed a normal and reasonable range of 
affect with no tearfulness and no emotional discontrol.  He 
did not display agitation, irritability or hyperalertness.  
He indicated that he was a nervous type of person.  He stated 
that on occasion he had changes in his moods and anger 
spells.  He was somewhat guarded in his relationships to 
other people.  He stated that he was "semi paranoid."  

The examiner concluded that there was no evidence of any kind 
of deterioration in his overall level of cognitive 
functioning as compared to the evaluation he performed in 
1994.  The diagnoses included anxiety disorder, alcohol abuse 
in remission, and a personality disorder with paranoid 
personality features.  The global assessment functioning was 
reported to be in the range of 62 and a relatively functional 
capacity to provide for his activities of daily living.  That 
had not changed from when he saw the veteran 3 years 
previously.

The regional office later received records from the Social 
Security Administration including a June 1997 decision by an 
Administrative Law Judge finding that the veteran's 
impairments, which were considered severe under the Social 
Security Act, were anxiety, panic attacks, paranoia, 
depression and chronic obstructive pulmonary disease.  It was 
found that the veteran's impairments prevented him  from 
performing the physical and mental demands of substantial 
gainful activity.

The regional office later received VA outpatient treatment 
records reflecting that the veteran was observed and treated 
for various conditions, including his psychiatric disorder 
from 1996 to 1999.  His psychiatric symptoms included anxiety 
and nervousness.

The veteran was afforded a VA psychiatric examination in 
September 1999.  He reported that he was currently attending 
the VA mental health clinic.  His medications currently 
included Xanax and Doxepin, an antidepressant medication.  He 
had a history of alcohol abuse and dependence but stated that 
he had been sober for 10 years.  He had a history of 
hypertension for which he received several medications.  He 
reported a history of arthritis and a disc problem in his 
back.  He also had chronic bronchitis as well as chronic 
obstructive pulmonary disease.  He still smoked cigarettes.  
He required various inhalers to assist with his breathing.  
He currently lived alone in what he describes as a Government 
project.  He stated that he had problems with his nerves.  He 
reported that he had lived on the edge of panic for a long 
time.  He related that his medicine helped.  His symptoms 
included becoming panicky and frustrated.

On examination the veteran did not manifest any physical 
signs and symptoms of internal emotional turmoil.  He was not 
nervous, shaky or jittery.  He displayed no inappropriate, 
hostile, angry or irritable behavior.  He described his mood 
as being generally frustrated.  He stated that he could not 
do a day's work without giving out.  He indicated that his 
breathing was somewhat impaired.  He had difficulty getting 
the energy to get up and get out of bed each morning.  He 
stated that his physical impairments were worsening and that 
he would become irritable and testy at times.  He reported 
staying by himself most of the time.

His thought processes were reasonably well grounded in 
reality with no evidence of delusions, paranoia or 
hallucinations.  He denied any suicidal thoughts or plans.  
He was well oriented as to person, place and time with no 
evidence of memory loss or impairment, either short or long-
term.  The examiner could see no significant cognitive 
decline as compared to the evaluation 2 years previously.  
The veteran focused on symptoms of anxiety.  He stated that 
he had had anxiety and panic attacks so severe he felt he was 
going to die.  He indicated that his anxiety was precipitated 
by any stressful event and noted that physical pain and 
breathing difficulties could also make him anxious.  He also 
focused on his deteriorating physical health.  He stated that 
he had to stop work because of the breathing difficulties.  
The diagnoses were generalized anxiety disorder, alcohol 
abuse and dependency in remission and a personality disorder.

The examiner stated that he had seen the veteran on 3 
occasions.  The veteran continued to have virtually identical 
symptoms and complaints which had been relatively consistent 
over a long course of time.  He stated that the veteran 
continued to have moderate symptoms with some difficulty in 
social functioning but no impairment in reality testing or 
ability to communicate.  He believed that the veteran's 
global assessment of functioning was essentially unchanged.  
He assessed his current GAF in the range of 60 to 62.

A 50 percent evaluation is warranted for anxiety neurosis 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where the reliability, flexibility and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
Part 4, Code 9400; effective prior to November 1996.

A 50 percent evaluation is provided for anxiety neurosis when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships 38 C.F.R. 
Part 4, Code 9400 effective in November 1996. 

A 70 percent evaluation is provided for anxiety neurosis when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
Suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (work or a 
worklike setting) and inability to establish and maintain 
effective relationships.  38 C.F.R. Part 4 Code 9400 
effective in November 1996.

In this case, the record reflects that the veteran's 
psychiatric condition has resulted in symptoms including 
anxiety, nervousness, mood changes and spells of anger.  He 
is guarded in his relationships with other people.  However, 
his memory and concentration are intact.  He has been 
assigned a GAF score of 62.  According to the American 
Psychiatric Association's Diagnostic and statistical Manual 
for Mental Disorders (DSM-IV) a score of 60 represents 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  In the Board's judgment, 
the manifestations of the psychiatric condition have not been 
shown to have resulted in more than considerable social and 
industrial impairment or in more than reduced reliability and 
productivity.  Accordingly, under the circumstances, an 
evaluation in excess of 50 percent would not be warranted 
under the provisions of Diagnostic Code 9400 that were in 
effect either prior to or after November 1996.


II.  The Claim for an Increased (Compensable)
Rating for Bronchitis

The veteran's service medical records reflect that he was 
observed and treated on several occasions for a chronic 
productive cough.  A diagnosis of chronic bronchitis was 
made.

In a June 1975 rating action service connection was granted 
for bronchitis, rated zero percent.

The veteran was afforded a VA general medical examination in 
July 1987.  His complaints included a chronic cough and 
breathing problems.  He stated that he could walk about 1 
mile on a clear day but would have trouble with steps or 
hills.  On examination the lungs were clear to percussion and 
auscultation and no rales could be heard.  There was no 
wheezing and no clubbing or cyanosis.  A chest X-ray study 
was normal.  The diagnoses included bronchitis.

The veteran was again afforded a VA general medical 
examination in November 1988.  He reported a chronic cough 
for the previous 6 to 8 years.  He had shortness of breath on 
exertion but no chest pain.  On examination the lungs were 
essentially normal except for some rare scattered wheezes.  
Pulmonary function studies were conducted and were reported 
to be normal.

In his April 1991 statement, Dr. Gibson indicated that the 
veteran reported shortness of breath and severe coughing 
every morning.  The diagnoses included pulmonary fibrosis.

A private chest X-ray dated in March 1991 was later received 
by the regional office reflecting findings compatible with 
mild to moderate pulmonary fibrosis.

The regional office later received several pulmonary function 
studies conducted in 1991 reflecting mild to moderate 
obstruction.

In a September 1991 statement Dr. Waldridge indicated in May 
1985 the veteran had been treated for a complaint of cough 
and congestion and later in that year he had more trouble 
breathing and a diagnosis of chronic obstructive pulmonary 
disease was made.  He was again seen in 1990 for shortness of 
breath and in 1991 a chest X-ray showed some fibrosis and 
evidence of early chronic obstructive pulmonary disease.

The veteran was afforded a general medical examination by the 
VA in December 1991.  He reported difficulty breathing.  He 
stated that any exertional activity precipitated shortness of 
breath.  He had a cough, mostly in the morning that was 
productive of clear phlegm.  There was no history of 
hemoptysis.  On examination his chest was fully expansive to 
inspiration.  The lungs were clear to auscultation in all 
fields.  A pulmonary function study was reported to be 
essentially normal.

The veteran was afforded a VA respiratory examination in 
October 1993.  It was indicated that there was a history of 
bronchitis and chronic obstructive pulmonary disease 
manifested by shortness of breath after lifting as little as 
a 5-pound bag of sugar, walking or going up and down stairs.  
On examination the chest was fully expansive to inspiration.  
The lungs were clear to auscultation.  An X-ray study of the 
chest was normal.  A pulmonary function study showed FVC of 
5.26 which was 95 percent of predicted and FEV 1 of 4.10 
which was 102 percent of predicted.  The pulmonary function 
studies were reported to be normal.

In a September 1994 statement Jose M. Mendieta, M.D., 
indicated that he had initially seen the veteran in August 
1993 because of increased shortness of breath and a 
productive cough mostly in the morning.  He could, however, 
walk half a mile on level ground and could also walk up a 
flight of steps without having to stop and rest.  The veteran 
stated that he could not lift heavy objects.  At that time 
the physical examination was unremarkable except for a post 
nasal drip and a systolic ejection murmur.  His lungs were 
essentially clear even on forced exhalation.  His chest X-ray 
showed what appeared to be bibasilar fibrotic changes.  A 
pulmonary function study performed in August 1993 was 
essentially normal.

In his October 1994 statement Dr. Waldridge indicated that 
the veteran's principal disorders included chronic 
obstructive pulmonary disease and asthma.  The veteran's 
prognosis was guarded because he remained short of breath and 
had frequent sinus infections despite medications.

The regional office later received records from Dr. Waldridge 
reflecting that the veteran was treated in 1993 and 1994 for 
respiratory problems including chest congestion.

The veteran was afforded a VA respiratory examination in 
February 1998.  It was stated that he had worked primarily in 
brick and masonry and on occasions when he was painting he 
noticed increased symptoms of cough and shortness of breath.  
It was stated that his breathing had gotten worse over the 
years as well as his cough.  He was able to walk about 1/4 
mile on level ground and might or might not get up one flight 
of stairs.  He had smoked up to 2 1/2 packs of cigarettes per 
day but over the previous several years had reduced his 
consumption to 1 pack of cigarettes per day and was trying to 
reduce his smoking further.  The treatment for his symptoms 
included inhalers as well as antibiotics on occasion for 
respiratory infections.

On examination of the lungs no wheezes or crackles were 
detected.  There was no clubbing of the digits.  There was no 
peripheral edema and the dorsalis pedis pulses were one plus 
bilaterally.  A chest X-ray study showed the soft tissues to 
be normal.  There were scattered calcific parenchymal and 
perihilar densities.  There was a diffuse reticular nodular 
pattern in the lung parenchyma.

Pulmonary function studies were made in December 1997.  These 
studies showed FVC of 4.68, which was 91 percent of 
predicted.  FEV-1 was 3.73, which was 101 percent of 
predicted.  DLCO was 21.98, which was 77 percent of 
predicted.

As indicated previously, the Social Security records received 
by the regional office included a June 1997 decision by an 
Administrative Law Judge reflecting that the veteran's 
impairments include chronic obstructive pulmonary disease.

A noncompensable evaluation is warranted for mild chronic 
bronchitis manifested by slight cough, no dyspnea and few 
rales.  A 10 percent evaluation requires moderate chronic 
bronchitis manifested by considerable night or morning cough, 
slight dyspnea on exercise and scattered bilateral rales.  A 
30 percent evaluation requires moderately severe bronchitis 
manifested by a persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  38 C.F.R. Part 4, Code 6600, effective 
prior to October 1996.

A 10 percent evaluation is warranted for chronic bronchitis 
where there is FEV-1 of 71 to 80 percent of predicted, or 
FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 to 80 
percent of predicted.  38 C.F.R. Part 4, Code 6600, effective 
in October 1966.

In this case, the record reflects that the veteran's 
bronchitis is manifested by symptoms including a productive 
cough, primarily in the morning and dyspnea on exertion.  
When he was afforded the VA respiratory examination in 
February 1998 he indicated that his breathing had gotten 
worse over the years as well as his cough.  The record 
establishes that there is beginning airway obstruction and 
the veteran's subjective complaints approximate the criteria 
required for a 30 percent evaluation under Diagnostic Code 
6600 as in effect prior to October 1996.  The symptoms of 
panic, anxiety and depression resulting from the veteran's 
psychiatric disorder would also be expected to magnify the 
respiratory impairment.  Under the circumstances, the Board 
concludes that a 30 percent evaluation is warranted for the 
veteran's bronchitis under the provisions of Diagnostic Code 
6600 that were effective prior to November 1996


III.  The Claim for Entitlement to an Increased (Compensable)
Rating for Sinusitis from October 1994 to October 1996 and 
for
a Rating in Excess of 10 Percent for Sinusitis Effective in 
October 1996.

The veteran's service medical records reflect that he was 
observed and treated on several occasions for sinus 
congestion.

The veteran's initial claim for service connection for 
sinusitis was submitted in June 1975.  In a June 1975 rating 
action service connection was established for sinusitis, 
rated noncompensable.

A VA outpatient treatment record dated in June 1987 reflects 
that the veteran was treated for complaints including nasal 
drainage and frequent coughing.

When the veteran was afforded the VA general medical 
examination in July 1987 his nasal passages were open.  The 
nasal pharynx was not injected.

When the veteran was afforded the VA general medical 
examination in November 1988 he reported having sinus trouble 
all his life.  The nasal septum was deviated to the right and 
there was obstruction through the right nostril.

In October 1994 the veteran submitted a claim for an 
increased rating for sinusitis.  VA outpatient treatment 
records reflect treatment for sinusitis in July 1994.

In his October 1994 statement Dr. Waldridge indicated that 
the veteran's principal disorders included chronic sinusitis.  
He stated that the veteran had frequent sinus infection 
despite medications 

The regional office later received treatment records from Dr. 
Waldridge reflecting that the veteran was seen in August 1993 
for sinus congestion.  In January 1995 sinus drainage was 
reported.

The veteran was afforded a VA upper respiratory examination 
in December 1997.  He complained of intermittent nasal 
obstruction.  He also complained of a post nasal drip.  He 
complained of facial pressure and pain over the area of the 
frontal sinus, the ethmoid and maxillary sinuses.  He related 
that he had been treated for many years by Dr. Waldridge with 
Stay Moist and antibiotics which he felt did not help.  He 
denied using any nasal topical steroids or decongestants.  He 
had not had sinus surgery.  The veteran stated that he 
sneezed often.

On physical examination he had a fairly straight septum.  He 
had patent airways on both sides of the nose.  His mucosa was 
mildly erythematous and slightly boggy.  There was no 
purulent discharge noted.  The examination was limited by the 
fact that the veteran would not allow anything but an 
anterior rhinoscopy and that included a rigid endoscopy that 
was only done to the area of the anterior part of the middle 
turbinate.  There was no crusting or discharge or area of 
tenderness.  There did not appear to be any abnormalities of 
the hypopharynx.

A noncompensable evaluation is warranted for chronic frontal 
sinusitis with only X-ray manifestations of mild or 
occasional symptoms.  A 10 percent evaluation requires 
moderate chronic frontal sinusitis manifested by discharge, 
crusting, or scabbing and infrequent headaches.  38 C.F.R. 
Part 4, Code 6512 effective prior to October 1996.

A noncompensable evaluation is provided for chronic frontal 
sinusitis as detected by X-ray only.  A 10 percent evaluation 
is provided when there are 1 or 2 incapacitating episodes per 
year of sinusitis requiring prolonged (lasting for 6 weeks) 
antibiotic treatment, or; 3 to 6 incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  A 30 percent evaluation is 
provided when there are 3 or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment or; more than 6 incapacitating episodes 
a year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  38 C.F.R. Part 4, Code 6512 
effective in October 1996

In this case, the record reflects that during the period from 
October 1994 to October 1996 the symptoms from the veteran's 
sinusitis were only mild or occasional and as such would not 
warrant entitlement to a compensable evaluation during that 
period.  The record reflects that as of October 1996 the 
nasal mucosa was mildly erythematous and slightly boggy.  
However, no purulent discharge was noted.  There was no 
crusting or tenderness.  The evidence does not reflect that 
the veteran has 1 or 2 incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment or 3 to 6 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  Thus, 
the evidence does not establish that an evaluation in excess 
of 10 percent would be warranted for the veteran's chronic 
sinusitis as of October 1996.

The Board has carefully reviewed the entire record with 
regard to the veteran's claims for increased ratings for his 
sinusitis; however, the Board does not find the evidence to 
be so evenly balanced that there is doubt as to any material 
issue regarding those matters.  38 U.S.C.A.§  5107.


IV.  The Claim for a Total Rating Based on
Individual Unemployability.

Total disability rating for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16)

The record reflects that the veteran has established service 
connection for anxiety neurosis, rated 50 percent disabling, 
sinusitis, rated 10 percent disabling, and bronchitis, now 
rated 30 percent disabling.  The combined rating for the 
service-connected disabilities is now 70 percent.

In April 1998 the veteran submitted a claim for a total 
rating based on individual unemployability.  He indicated 
that he had been born in December 1944.  He stated that he 
had completed 2 years of high school.  He related that he had 
had employment experience as a bricklayer.  He stated he had 
last worked on a full-time basis in the spring of 1983.

As pointed out by the veteran's representative, there are 
statements of record from two former employers of the 
veteran, dated in March 1991 and October 1993 indicating that 
the veteran was unable to sustain gainful employment.  In 
June 1997 an Administrative Law Judge for the Social Security 
Administration found that the veteran was disabled.  The 
Administrative Law Judge found that the veteran's impairments 
which were considered to be severe under the Social Security 
Act consisted of anxiety, panic attacks, paranoia, depression 
and chronic obstructive pulmonary disease.  The Board notes 
that the veteran's occupations as a bricklayer and painter 
would require exposure to dust and fumes and his service-
connected respiratory disabilities have had a significant 
impact on his ability to obtain or retain employment.  In 
view of the veteran's limited education, long history of 
unemployment and the grant of disability benefits by the 
Social Security Administration, the Board concludes that the 
veteran is unemployable solely as a result of his service-
connected disabilities.  Accordingly, under the 
circumstances, it follows that entitlement to a total rating 
based on individual unemployability is in order.  38 C.F.R. 
§§ 3.321, 3.340, 3.41, 4.16.  In arriving at its decision in 
this regard, the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for anxiety neurosis, 
currently rated as 50 percent disabling is not established.  
Entitlement to an increased (compensable) rating for 
sinusitis from October 1994 to October 1996 and to a rating 
in excess of 10 percent for sinusitis effective from October 
1996 is not established.  The appeal is denied to this 
extent.

Entitlement to an increased rating for bronchitis to 30 
percent is established.  Entitlement to a total rating based 
on individual unemployability is established.  The appeal is 
granted to this extent.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

